Exhibit 10.1

 

ADDENDUM TO

SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS ADDENDUM TO SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Addendum”) is made as of the 18th day of July, 2017 by and between UNIVERSAL
SECURITY INSTRUMENTS, INC., a Maryland corporation (the “Company”) and HARVEY B.
GROSSBLATT (the “Executive”).

 

INTRODUCTORY STATEMENT

 

The Company and Executive entered into a Second Amended and Restated Employment
Agreement dated as of July 18, 2005, as amended (the “Original Agreement”). The
parties desire to extend the term of the Original Agreement for an additional
one-year term and amend certain provisions of the “Bonus Formula” set forth
therein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

A.       All capitalized terms not otherwise defined in this Addendum shall have
the meanings set forth in the Original Agreement.

 

B.       The first sentence of Section 1(b) of the Original Agreement is hereby
amended in it entirety to read as follows:

 

Subject to Section 7, the Company shall employ the Executive pursuant to the
terms hereof for the period commencing as of the date hereof and ending on July
31, 2018.

 

C.       In all other respects, the Original Agreement, as amended hereby, shall
remain in full force and effect.

 

IN WITNESS WHEREOF, the parties have executed this Addendum as of the day and
year first above written.

 



  UNIVERSAL SECURITY INSTRUMENTS, INC.                     By: /s/       James
B. Huff, Vice President                     /s/            Harvey B. Grossblatt
 

 

 



 

